DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2-21 are pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 10, 11, 17-19 of U.S. Patent No. 11099628 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are substantially directed to the same subject matter involving assigning throttle priorities based on an input from the OS to components, and throttling the components based on an order of assigned priorities.
Instant Application
Patent
2. (New) An apparatus comprising: a plurality of components; a first logic to assign, based on an input provided by an operating system (OS) of the apparatus, respective throttling priorities of a plurality of throttling priorities to respective ones of the plurality of components; and second logic to throttle, based on a throttling priority of a component of the plurality of components, the component.
1. An apparatus comprising: a plurality of components, wherein an individual component has a corresponding throttling priority of a plurality of throttling priorities; and a first logic to receive one or more parameters indicative of the plurality of throttling priorities, and to selectively throttle one or more of the plurality of components, wherein an order in which the one or more of the plurality of components are to be throttled is based on the plurality of throttling priorities; and a second logic to respectively assign the plurality of throttling priorities to the corresponding plurality of components, based on input received from one or more of: an Operating System (OS), Basic Input/Output System (BIOS), or a User Interface, wherein when the input is received from the OS; the OS is to store the input to one or more registers; and the second logic is to receive the input from the one or more registers, and to respectively assign the plurality of throttling priorities to the corresponding plurality of components based on the input received from the OS via the one or more registers.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a first logic to assign…, and second logic to throttle…in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-5, 8-12 and 15-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Branover et al. (hereinafter Branover) (US 20150006925 A1), in view of Hannon et al. (hereinafter Hannon) (US 20150089249 A1).
As to claim 2, Branover teaches An apparatus comprising: 
a plurality of components [0013: “the CUs includes the CPU, the GPU, and other components of the SOC.”]; 
a first logic to assign respective throttling priorities of a plurality of throttling priorities to respective ones of the plurality of components [0020: “For example, the CPU 105, the processor cores 106-109, and/or the GPU 115 may be assigned priorities…”]; and 
second logic to throttle, based on a throttling priority of a component of the plurality of components, the component [0013: “The power management controller may also throttle CUs, e.g., in the event of a power overage or temperature overage, based on the priorities assigned to the CUs.”].
Branover does not teach that the assigning throttle priorities is based on an input provided by an operating system (OS) of the apparatus.
Hannon teaches an OS provides throttle priorities [0034: “The thread priority may be an indicator to identify a relative priority of a given thread, and which may be generated by the OS.].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teaching of providing throttle priorities the OS as suggested on Hannon into Branover to perform assigning of the priorities. One have ordinary skill in the art would have been motivated to make such modification to enforce power management policies on a system wide basis.
As to claim 3, Branover teaches wherein an order in which the component is to be throttled with respect to a second component of the plurality of components is based on a throttling priority of the component and a throttling priority of the second component [0028: “The power management controller may then throttle the lowest priority CU at block 420.”] [0029: “If not, the method 400 may be iterated to remove the next lowest priority CU until the overage has been resolved.”].
As to claim 4, Branover teaches wherein the throttling priority of the second component is lower than the throttling priority of the component; and wherein the second logic is to throttle, based on the throttling priorities of the component and the second component, the component prior to throttling of the second component [0028: “The power management controller may then throttle the lowest priority CU at block 420.”] [0029: “If not, the method 400 may be iterated to remove the next lowest priority CU until the overage has been resolved.”].
As to claim 5, Hannon further teaches wherein the input is provided to the first priority by a register of the OS [0041: “When a new thread starts, the OS passes the thread information to the power management controller via, e.g., a configuration and status register (CSR) (e.g., via a PCIeTM configuration space).”].
As to claim 8, Branover teaches wherein the second logic is to throttle the component through reduction of a frequency or voltage of the component [0028: “Throttling may be performed either… or by modifying one or more clock setting, operating frequencies, or operating voltages.”].
As to claims 9-12 and 15, they relate to non-transitory computer-readable storage media comprising the same subject matters claimed in claims 1-5 and 8. Therefore, they are rejected under the same reasons applied to claims 1-5 and 8.
As to claims 16-21, they relate to apparatus comprising the same subject matters claimed in claims 1-5 and 8. Therefore, they are rejected under the same reasons applied to claims 1-5 and 8.
Claim(s) 6, 7, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Branover et al. (hereinafter Branover) (US 20150006925 A1) in view of Hannon et al. (hereinafter Hannon) (US 20150089249 A1), further in view of design choice.
Hannon discloses wherein the input is related to a  N bit value of the register [0037: “For example, an N bit indicator may be used to identify priority such that each thread may have a unique thread priority.”].
Banover in view of Hannon does not expressly disclose that the value of N is defined to be 3.
At the time the invention was filed, it would have been obvious matter of design choice to person of ordinary skill in the art to define the register being 3 bit values because Applicant has not disclosed that defining the register being 3 bits values provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with either the N bit register taught by Hannon or the claimed 3 bit register because both registers perform the same function of storing indicators of priorities.
Therefore, it would have been an obvious matter of design choice to modify Hannon to obtain the invention as specified in claims 6, 7, 13 and 14.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUXING CHEN whose telephone number is (571)270-3486. The examiner can normally be reached M-F 9-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XUXING CHEN/           Primary Examiner, Art Unit 2187